In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Dutchess County (Pagones, J.), dated February 15, 2005, which granted the motion of the defendants Peter Clemente, Diane Clemente, and Peter and Diane Clemente, doing business as Tree Craft, for summary judgment dismissing the complaint insofar as asserted against them and granted that branch of the cross motion of the defendants Stormville Airport Antique Show & Flea Market, Inc., Patricia Carnahan, Patricia Carnahan, doing business as Stormville Airport Antique Show & Flea Market, and Patricia Carnahan, doing business as Stormville Airport Flea Market, which was for summary judgment dismissing the complaint insofar as asserted against them.
*362Ordered that the order is affirmed, with one bill of costs.
Contrary to the plaintiff’s contention, the defendants established their prima facie entitlement to judgment dismissing the complaint as a matter of law by presenting evidence that the ramp over which the plaintiff allegedly tripped and fell was open and obvious and was not inherently dangerous, as it was “readily observable by reasonable use of one’s senses” (Bryant v Superior Computer Outlet, 5 AD3d 343, 344 [2004]; see Jang Hee Lee v Sung Whun Oh, 3 AD3d 473, 474 [2004]; Maravalli v Home Depot U.S.A., 266 AD2d 437 [1999]). In opposition, the plaintiff failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Khaimova v Osnat Corp., 21 AD3d 401 [2005]).
Additionally, “it is well settled that the mere hope by the party opposing summary judgment that it will uncover evidence that will prove its case is insufficient under CPLR 3212 (f) to postpone a decision on a summary judgment motion” (Town of Hempstead v Incorporated Vil. of Atl. Beach, 278 AD2d 308, 310 [2000]). Here, the Supreme Court providently exercised its discretion in refusing to postpone its determination because the plaintiff “failed to demonstrate how further discovery might yield material facts which would warrant denial of’ summary judgment (Francis v Board of Educ. of City of Mount Vernon, 278 AD2d 449 [2000]). Florio, J.P., Santucci, Rivera and Fisher, JJ., concur.